Citation Nr: 1743592	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2017, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are the result of active duty military service, and, to date, has not been afforded a VA examination to assess the etiology of those conditions.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In September 2017, the Veteran, via his representative, submitted a waiver of RO review for evidence submitted pertaining to the above issues on appeal.  Along with the waiver, the Veteran submitted medical evidence, specifically an ear examination from the Dallas Ear Institute, wherein the examiner concluded that the Veteran suffers from hearing loss.  The examiner further opined that the Veteran's hearing loss occurred over the years, beginning with his time spent around guns in the military.  The Board notes that although the Veteran's Military Occupational Specialty (MOS) according to his service records was that of a parachute rigger, the Veteran was also the recipient of the Marksman (rifle) badge.  Ultimately, the examiner stated that, in his opinion, the Veteran's military service is the primary cause of his hearing loss.  However, the examiner did not provide any rationale for this conclusion.  The Board finds that the evidence of record is insufficient for the purpose of making a decision on the claim and the Veteran must therefore be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with the appropriate release of information forms for any private medical care providers who have treated him for his bilateral hearing loss and/or tinnitus.  After securing the necessary releases, the RO should then make efforts to obtain any such records and associate them with the claims file.

2. Then, schedule the Veteran for a VA audiological examination to assess the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner should address the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss and/or tinnitus is related to his military service.


3. After completion of the above, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




